DAN M. LEE, Presiding Justice,
for the Court:
L.P. Smith was indicted by the grand jury of the First Judicial District of Hinds County, Mississippi, for the crime of rape on February 10,1986. He was subsequently tried before a jury, which returned a verdict of guilty. Thereafter, he was sentenced to a term of twelve (12) years in the custody of the Mississippi Department of Corrections. Smith appeals his conviction and sentence, assigning three errors.
Under the authority of Morea v. State, 329 So.2d 527 (Miss.1976), this Court holds that these assignments of error are without merit and that the appeal raises no issue requiring discussion. Holliday v. State, 504 So.2d 725 (Miss.1987); Rodriquez v. State, 498 So.2d 1230 (Miss.1986); Landingham v. State, 498 So.2d 382 (Miss.1986); Ragland v. State, 498 So.2d 373 (Miss.1986); Brewer v. State, 497 So.2d 821 (Miss.1986); Hawkins v. State, 488 So.2d 800 (Miss.1986); Burkett v. State, 484 So. 2d 1046 (Miss.1986); Smith v. State, 484 So.2d 364 (Miss.1986).
The conviction and sentence are affirmed.
AFFIRMED.
ROY NOBLE LEE, C.J., HAWKINS, P.J., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON, GRIFFIN and ZUCCARO, JJ., concur.